Citation Nr: 9910986	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the veteran has basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected disability pension 
benefits.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1958 to 
April 1960, and was a member of the U.S. Army Reserve from 
December 1972 to December 1973.  This matter comes to the 
Board of Veterans' Appeals (Board) from a January 1997 
determination of the VA Honolulu Regional Office (RO) that 
the veteran was basically ineligible for nonservice-connected 
disability pension benefits because she did not have 
qualifying active military service during a period of war.  


FINDINGS OF FACT

1.  The veteran's active military service from April 1958 to 
April 1960 was not during a recognized period of war.  

2.  Her one year of service as a member of the U.S. Army 
Ready Reserve from December 1972 to December 1973 does not 
constitute active military service for purposes of 
establishing basic eligibility for VA nonservice-connected 
disability pension benefits.


CONCLUSION OF LAW

The veteran's military service does not meet the basic 
eligibility requirements for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101, 1521(a), 
(j), 5107(a) (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran essentially contends that she is 
entitled to pension benefits based on her active military 
service from April 1958 to April 1960 and her service in the 
U.S. Army Reserve from December 1972 to December 1973.  As in 
any case, the threshold question that must be resolved with 
regard to a claim of entitlement to VA benefits is whether 
the claimant has established basic eligibility. 

As set forth below, the law provides that to establish basic 
eligibility for VA pension benefits, the claimant must show 
that he or she is a veteran and that he or she had the type 
of qualifying service enumerated in 38 C.F.R. § 3.2.  If the 
claimant does not submit the appropriate evidence, the claim 
fails due to the absence of legal merit or lack of 
entitlement under the law; as such, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

I.  Law and Regulations

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  

Basic entitlement to VA nonservice-connected disability 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war, is permanently and totally disabled from nonservice-
connected disability not due to the veteran's own willful 
misconduct, meets the net worth requirements under 38 C.F.R. 
§ 3.274 (1998), and does not have an annual income in excess 
of the applicable maximum annual pension rate specified in 38 
C.F.R. § 3.23 (1998).  38 C.F.R. § 3.3 (1998).

Service requirements are met if the veteran served:  (1) in 
the active military, naval, or air service for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.1(d) (1998).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (1998).  

The designated periods of war are set forth in 38 C.F.R. § 
3.2.  The Korean conflict extended from June 27, 1950 through 
January 31, 1955, inclusive.  The Vietnam era means the 
period beginning on February 28, 1961 for those veterans who 
actually served in the Republic of Vietnam, and for all other 
veterans, it extended from August 5, 1964 through May 7, 
1975.  See also 38 U.S.C.A. § 101(9), (11), (29).  

Regulations also provide that for the purpose of establishing 
entitlement to pension benefits, the VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence is a 
document issued by the service department; contains needed 
information as to length, time, and character of service; and 
in the opinion of the VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203 
(1996).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (1998).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  If it appears that a length of service 
requirement may not be met (e.g., the 90 days wartime service 
requirement to receive pension under 38 U.S.C. 1521(j)), VA 
shall request a complete statement of service to determine if 
there are any periods of active service that are required to 
be excluded under section 3.15.  38 C.F.R. § 3.203(c) (1998).

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
has held that a service department determination as to an 
individual's service is binding on VA.  Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

II.  Analysis

Initially, it is noted that the facts in this case are not in 
dispute.  The veteran's service personnel records show, and 
the service department has verified, that she had active, 
honorable military service from April 1958 to April 1960.  
This period is not included within the recognized periods of 
wartime service.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  As 
service in a recognized period of war is a prerequisite to 
establishing entitlement to nonservice connected disability 
pension benefits, the Board must conclude that the evidence 
of record does not support basic eligibility for receipt of 
such benefits based on this period of service. 

The veteran also served in the U.S. Army Reserve from 
December 1972 to December 1973.  She indicated on her VA Form 
9 that during this period, she worked several days, engaged 
in two weeks of training, and participated in "reserve 
weekends."  Based on her assertions, the RO contacted the 
National Personnel Records Center (NPRC) for verification of 
all periods of active service, including any active service 
from December 1972 to December 1973.  In February 1998, the 
NPRC responded that the veteran's only period of active 
service was from April 1958 to April 1960; thus, she did not 
have active military service as a member of the U.S. Army 
Reserve from December 1972 to December 1973.  Moreover, she 
has no service-connected disability.  

Based on the foregoing, the veteran does not have basic 
eligibility for VA nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 101(2), 1521.  Her period of active 
duty began after the Korean conflict had ended and ended 
before the Vietnam era began; she did not serve in Vietnam.  
Although she subsequently was a member of the Army Reserve 
during the Vietnam era, there is no evidence that she had 
active service for a period of 90 days, was released from a 
period of active duty for training or inactive duty training 
because of a disability adjudged service-connected, or at 
time of discharge had such a service-connected disability.  
Without the requisite service, the veteran does not have a 
valid claim of entitlement to nonservice-connected disability 
pension.  See Fischer v. West, 
11 Vet. App. 121 (1998).

Considering the evidence of record and pertinent law and 
regulations, the veteran does not have qualifying military 
service in order to establish basic eligibility for VA 
nonservice-connected disability pension benefits.  Therefore, 
her claim lacks legal merit as she has failed to meet the 
threshold requirement of eligibility and must be denied.  
Sabonis, 6 Vet. App. at 430.


ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

